Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In re: Joshua Hughes                                         Original Mandamus Proceeding

No. 06-14-00076-CV                                    Opinion delivered by Justice Moseley,
                                                      Chief Justice Morriss and Justice Carter
                                                      participating.

       As stated in the Court’s opinion of this date, we find that Relator’s petition for writ of
mandamus should be conditionally granted and direct the trial court to vacate its “Temporary
Order Following Adversary Hearing” signed on September 3, 2014, and order the return of the
present possession of the child to Joshua Hughes. The writ will issue only if the trial court fails
to comply.

                                                       RENDERED OCTOBER 3, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk